                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


SANDRA ROBLES,

                      Plaintiff,
       v.
                                                          Case No. 18-CV-1328
COUNTY OF MILWAUKEE, et al.,

                      Defendants.


                               STIPULATION FOR DISMISSAL


       IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff and

Defendants County of Milwaukee and Richard R. Schmidt, in his official capacity, by and

through their undersigned attorneys, that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), any and all

claims against Defendants, which were, or could have been, asserted by the Plaintiff are hereby

dismissed, with prejudice, and without costs or attorneys’ fees to any party.



Dated: __6/18/2019_                              s/ Theresa Kleinhaus
                                                 Scott Rauscher
                                                 Theresa Kleinhaus
                                                 LOEVY & LOEVY
                                                 311 N. Aberdeen Street, Third Floor
                                                 Chicago, IL 60607
                                                 (312) 243-5900 Phone
                                                 scott@loevy.com
                                                 tess@loevy.com
                                                 Attorneys for Plaintiff




            Case 2:18-cv-01328-LA Filed 06/18/19 Page 1 of 2 Document 17
Dated: __6/18/2019_

                                       s/ Timothy H. Posnanski
                                       Timothy H. Posnanski
                                       HUSCH BLACKWELL LLP
                                       555 East Wells Street, Suite 1900
                                       Milwaukee, WI 53202-3819
                                       (414) 271-2300 Phone
                                       (414) 223-5000 Fax
                                       Timothy.Posnanski@huschblackwell.com

                                       Attorneys for Defendants




                                       2
         Case 2:18-cv-01328-LA Filed 06/18/19 Page 2 of 2 Document 17
